NEW JERSEY

MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

ATTORNEYS AT LAW

1300 MOUNT KEMBLE AVENUE USDC SDNY
P.O. BOX 2075 DOCUMENT
MORRISTOWN, NEW JERSEY 07962-2075
(873) 993-8100

FACSIMILE (973) 425-0161

DOC 4: ane
DATE FILED: 12/12/2019

KEVIN S. BROTSPIES

Direct dial: (973) 425-4238
kbrotspies@mdmc-law.com

December 12, 2019

Via E-mail and ECF

The Honorable Analisa Torres, U.S.D.J.
United States District Court for the
Southern District of New York

United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Re: Endurance Assurance Corporation v. Whitlock & Shelton
Construction, Inc., ef al.
Docket No. 19 Civ. 9796 (AT)

Letter Motion to Adjourn the Initial Pretrial Conference

Dear Judge Torres:

We write on behalf of the Plaintiff, Endurance Assurance Corporation (“Plaintiff”),
in the above-referenced matter. We respectfully request an adjournment of the Initial
Pretrial Conference scheduled before Your Honor on December 19, 2019, pursuant to the
Court’s October 25, 2019 Initial Pretrial Conference Order.

The Defendants have not yet entered an appearance in this matter. This week, we
spoke with one of the Defendants, Scott Shelton. We understand that the Defendants have
not yet retained New York counsel.’ We are also exploring, without waiver, a potential
pre-Answer resolution with the Defendants.

Based upon our conversation with certain of the Defendants and our understanding
that the Defendants have not yet retained counsel in this matter, we respectfully request
that the Court adjourn the December 19, 2019 Initial Pretrial Conference, as well as the
deadline for the initial joint letter and related case management filings, for thirty (30) days.
Such an adjournment would allow the parties the opportunity to explore a potential

 

' As set forth in Paragraph Two of the Complaint, venue is proper in this Court pursuant to the terms of the
General Agreement of Indemnity between the parties. See Doc. No. 1 at § 2. Jurisdiction is also conferred
upon this Court pursuant to 28 U.S.C. § 1332, in that the parties are citizens of different states and the
amount in controversy exceeds $75,000.00. See Doc. No. 1 at §§ 1, 3-10.

NEW YORK PENNSYLVANIA CONNECTICUT MASSACHUSETTS COLORADO

ELECTRONICALLY FILED

 

DELAWARE
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

The Honorable Analisa Torres, U.S.D.J.
December 12, 2019
Page 2

resolution in this matter before the Defendants are required to file an Answer, and, if
necessary, allow the Defendants to retain New York counsel and appear in this litigation.

This is the first adjournment request for the Initial Pretrial Conference. We
propose the following schedule for the Initial Pretrial Conference and related filings:

° Initial Pretrial Conference: January 21, 2020;

e Joint Letter and Proposed Case Management Plan and Scheduling Order:
January 14, 2020.

We thank the Court in advance for its attention to this matter. Should Your Honor
have any questions or concerns, please contact the undersigned.

Respectfully submitted,

McELROY, DEUTSCH, MULVANEY &
CARPENTER, LLP

Attorneys for Endurance Assurance
Corporation

/s/ Kevin S. Brotspies

Kevin S. Brotspies, Esq.

ce (via Regular Mail): Whitlock & Shelton Construction, Inc.
Whitlock & Shelton Enterprises, LLC
Whitlock & Shelton Properties, Inc.
Alvin Whitlock
Misty Whitlock
Scott Shelton
Taryn Shelton

GRANTED in part, DENIED in part. The initial
pretrial conference scheduled for December 19, 2019
is ADJOURNED to January 15, 2020 at 11:40 a.m.
By January 8, 2020, the parties shall submit their
proposed case management plan and joint letter.

SO ORDERED. j-

Dated: December 12, 2019 ANALISA TORRES
New York, New York United States District Judge

 
